CM/ECF-GA Northern District Court                                  https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?629109754782415-...
                         Case 1:19-cv-03331-MLB Document 59 Filed 05/14/20 Page 1 of 1




                                                  1:19-cv-03331-MLB
                                                Mize et al v. Pompeo et al
                                               Honorable Michael L. Brown

                                Minute Sheet for proceedings held In Open Court on 05/14/2020.


              TIME COURT COMMENCED: 2:05 P.M.
              TIME COURT CONCLUDED: 2:15 P.M.                     COURT REPORTER: Jana B. Colter
              TIME IN COURT: 00:10                                DEPUTY CLERK: Benjamin Thurman
              OFFICE LOCATION: Atlanta

         ATTORNEY(S)                Tara Borelli representing James Derek Mize
         PRESENT:                   Tara Borelli representing Jonathan Daniel Gregg
                                    Omar Gonzalez-Pagan representing James Derek Mize
                                    Omar Gonzalez-Pagan representing Jonathan Daniel Gregg
                                    Susan Manning representing James Derek Mize
                                    Susan Manning representing Jonathan Daniel Gregg
                                    Aaron Morris representing James Derek Mize
                                    Aaron Morris representing Jonathan Daniel Gregg
                                    John Polito representing James Derek Mize
                                    John Polito representing Jonathan Daniel Gregg
                                    ** Kuntal Cholera representing The U.S. Department of State and Michael
                                    R. Pompeo
         PROCEEDING
                                    Scheduling Conference;
         CATEGORY:
         MINUTE TEXT:               Scheduling conference held. The hearing was conducted via
                                    videoconference (Zoom technology). A hearing is set on Defendants' [32]
                                    Motion to Dismiss and Plaintiffs' [44] Motion for Partial Summary
                                    Judgment for 5/26/2020 at 10:00 AM via videoconference.
         HEARING STATUS:            Hearing Concluded




1 of 1                                                                                                             5/19/2020, 8:16 AM
